EXHIBIT 10.40

EMPLOYMENT AGREEMENT




THIS IS AN EMPLOYMENT AGREEMENT (the “Agreement”), dated as of this 28th day of
January, 2014 (the “Effective Date”), by and between Interline Brands, Inc., a
New Jersey corporation (the “Company”), and Kevin O’Meara (the “Executive”).


WHEREAS, the Executive desires to be employed by the Company;


WHEREAS, the Company considers it essential to its best interests and the best
interests of its stockholders to provide for the employment of the Executive by
the Company;


WHEREAS, the Company conducts its business throughout the United States (the
“Business Territory”);


WHEREAS, the Company’s principal headquarters are located in Jacksonville,
Florida, and Executive will, as a part of his duties hereunder, be based in, and
report to management at, the Company’s headquarters; and


WHEREAS, the Executive is willing to accept and continue his employment on the
terms hereinafter set forth in this Agreement;


NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, and intending to be legally bound
hereby, the parties agree as follows:


1.Term of Employment. The Executive’s term of employment with the Company under
this Agreement shall begin on the Effective Date, and unless sooner terminated
as hereafter provided, shall continue for one year (the “Employment Term”);
provided that the Employment Term shall automatically be extended for successive
one-year periods unless either party gives written notice of such party’s
intention not to extend the Employment Term not less than 60 days prior to the
expiration of the then current Employment Term.


The termination of the Executive’s employment at the end of the Employment Term
or any successive one year period thereafter on account of the Company giving
notice to the Executive of its desire not to extend the Employment Term in
accordance with the provisions of this Section 1 shall be treated for all
purposes as a termination without Cause pursuant to Section 9(c), and the
provisions of Section 9(c) shall apply to such termination. The termination of
the Executive’s employment at the end of the Employment Term or any successive
one year period thereafter on account of the Executive giving notice to the
Company of his desire not to extend the Employment Term in accordance with the
provisions of this Section 1 shall be treated for all purposes as a voluntary
termination pursuant to Section 9(d), and the provisions of Section 9(d) shall
apply to such termination.


2.Position.


(a)The Executive shall serve as the Senior Vice President, Operations of the
Company. In such position, the Executive shall have such duties and authority as
are customarily associated with such position and agrees to perform such duties
and functions as shall from time to time be assigned or delegated to him by the
President and Chief Operating Officer of the Company or his designee.


(b)During the Employment Term, the Executive will devote substantially all of
his business time and will use his reasonable best efforts to perform his duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise which would conflict with the rendition of such
services, either directly or indirectly, without the prior written consent of
the Chief Executive Officer of the Company, the President and Chief Operating
Officer of the Company, or the Board of Directors (the “Board”) of the Company
or a committee thereof.


3.Base Salary. During the Employment Term, the Company shall pay the Executive
an annual base salary (the “Base Salary”) of $260,000, payable in regular
installments in accordance with the Company’s usual payroll practices. The Base
Salary may, in the Company’s discretion, be upwardly adjusted and may not be
decreased after such adjustment.






--------------------------------------------------------------------------------



4.Bonus. With respect to each calendar year during the Employment Term, the
Executive shall be eligible to earn an annual bonus award of up to 40% percent
of the Base Salary or such higher amount as may be awarded by the Company (the
“Bonus”), based upon and subject to the terms of any bonus plan established by
the Chief Executive Officer, the President and Chief Operating Officer, the
Board or a committee thereof from time to time. Payment of the Bonus earned for
any given year, if any, shall be made as soon as practicable following the
determination by the Company that such Bonus has been earned, but in any event
on or prior to March 15th of the year following the year such Bonus is earned.


5.Employee Benefits and Perquisites.


(a)Benefits. During the Employment Term, the Executive shall be eligible to
participate in the Company’s employee benefit plans (including, without
limitation, its health insurance and short-term and long-term disability
insurance plans) on the same basis as those benefits are generally made
available to other executives of the Company. All of the benefits described in
this Section 5(a) shall hereafter be referred to collectively as the “Benefits”.


(b)Car Allowance. During the Employment Term, the Company shall pay the
Executive an amount of $500 per month as an automobile allowance.


(c)Vacation. During the first year of the Employment Term, the Executive shall
be entitled to not less than three weeks of annual vacation. Following the first
year of the Employment Term, the Executive shall be entitled to not less than
four weeks of annual vacation.


6.Lodging Allowance and Relocation Expenses.


(a)The Company shall pay the Executive a monthly allowance of $3,000 per month
for temporary lodging in the Jacksonville, Florida area, not to exceed six (6)
months.


(b)The Company shall reimburse the Executive an amount of up to $62,000 (the
“Relocation Funds”) for actual moving-related expenses to the Jacksonville,
Florida area, subject to receipt of written documentation substantiating such
expenses. This amount will be grossed up, as needed, for taxes. The Executive
shall relocate to the Jacksonville, Florida area within the first six months of
the Employment Term, and shall have up to 15 months from the Effective Date to
use the Relocation Funds.


7.Business Expenses. During the Employment Term, reasonable business expenses
incurred by the Executive in the performance of his duties hereunder shall be
reimbursed by the Company in accordance with the Company’s policies on expense
reimbursement, in effect from time to time.


8.Stock Option Grant. The Executive shall receive, within ten (10) business days
following the first day of the Employment Term, an award of stock options on
terms set forth in separate option award agreements (the “Options”). The Options
will consist of both: (a) time-based options, which shall be subject to
continued employment and will vest in equal increments on each of the first,
second, third, fourth and fifth anniversaries of the grant date; and (b)
performance-based options, with performance targets and vesting dates to be
established by the Company, its Board of Directors or private equity sponsors.
All of the Options will be subject to forfeiture provisions and such other terms
and conditions as are set forth in the Stockholders Agreement attached hereto as
Exhibit A, a Time-Vesting Nonqualified Stock Option Agreement in a form similar
to Exhibit B attached hereto, and a Performance-Vesting Nonqualified Stock
Option Agreement in a form similar to Exhibit C attached hereto.


9.Termination. Notwithstanding any other provision of this Agreement:


(a)For Cause by the Company. The Employment Term and the Executive’s employment
hereunder may be terminated by the Company for “Cause.” For purposes of this
Agreement, “Cause” shall mean (i) the Executive’s gross neglect of, or willful
and continued failure to substantially perform, his duties hereunder (other than
as a result of total or partial incapacity due to physical or mental illness);
(ii) a willful act by the Executive against the interests of the Company or its
affiliates or which causes or is intended to cause harm to the Company or its
affiliates or their stockholders; (iii) the Executive’s conviction, or plea of
no contest or guilty, to a felony under the laws of the United States or any
state thereof or of a lesser offense involving dishonesty, the theft of Company
property or moral turpitude; (iv) the Executive’s failure to permanently
relocate to the Jacksonville, Florida area within 12 months of the first date of
the Employment Term; or (v) a material breach of the Agreement by the Executive
which is not cured by the Executive within 20 days (where the breach is curable)
following written notice to the Executive by the Company of the nature of the
breach. Upon termination of the Executive’s employment for Cause pursuant to
this Section 9(a), the Executive shall be paid within 45 days of such




--------------------------------------------------------------------------------



termination, any earned or accrued and unpaid Base Salary and Benefits and Bonus
through the date of termination (provided that any such Bonus shall not be
payable until such time as the Executive would have received the Bonus had his
employment not terminated), and shall have no additional rights to any
compensation or any other benefits under the Agreement or otherwise.


(b)Disability or Death. The Employment Term and the Executive’s employment
hereunder shall terminate upon his death or if the Executive is unable for an
aggregate of six (6) months in any twelve (12) consecutive month period to
perform his duties due to the Executive’s physical or mental incapacity, as
reasonably determined by the Board or a committee thereof (such incapacity is
hereinafter referred to as “Disability”). Upon termination of the Executive’s
employment hereunder for either Disability or death, the Executive or his estate
(as the case may be) shall be entitled to receive, within 45 days of such
termination, any earned or accrued and unpaid Base Salary and Benefits and Bonus
(provided that any such Bonus shall not be payable until such time as the
Executive would have received the Bonus had his employment not terminated). Upon
termination of the Executive’s employment due to Disability or death pursuant to
this Section 9(b), the Executive shall have no additional rights to any
compensation or any other benefits under this Agreement. All other benefits, if
any, due the Executive following his termination for Disability or death shall
be determined in accordance with the plans, policies and practices of the
Company.


(c)    Without Cause by the Company. The Employment Term and the Executive’s
employment hereunder may be terminated by the Company without “Cause.” If the
Executive’s employment is terminated by the Company without “Cause” (other than
by reason of Disability or death), the Executive shall be entitled to receive
(i) within 45 days of such termination, any earned or accrued and unpaid Base
Salary and Benefits and Bonus (provided that any such Bonus shall not be payable
until such time as the Executive would have received the Bonus had his
employment not terminated), (ii) continuation of the Executive’s Base Salary for
a period of twelve (12) months from the date of termination (the “Severance
Payment”), (iii) continuation of the Executive’s (and the Executive’s
dependents, if applicable) health and dental benefits on the same basis as those
benefits are generally made available to other executives of the Company to the
extent permitted under the applicable health or dental plan for a period of
twelve (12) months from the date of termination, and (iv) reimbursement for
outplacement services, not to exceed a total of $5,000. Upon termination of
Executive’s employment by the Company without Cause pursuant to this Section
9(c), Executive shall have no additional rights to any compensation or any other
benefits under this Agreement. All other benefits, if any, due Executive
following Executive’s termination of employment by the Company without Cause
shall be determined in accordance with the plans, policies and practices of the
Company.


(d)    Voluntary Termination by Executive. The Executive shall provide the
Company 30 days’ advance written notice in the event the Executive voluntarily
terminates his employment, other than for Good Reason (as hereinafter defined);
provided that the Company may, in its sole discretion, terminate the Executive’s
employment prior to the expiration of the 30-day notice period. In such event
and upon the expiration of such 30-day period (or such shorter time as the
Company may determine), the Executive’s employment under this Agreement shall
immediately and automatically terminate, and the Executive’s rights hereunder
shall be limited to receiving within 45 days of such termination date any Base
Salary and Bonus earned and unpaid as of the Executive’s termination date
(provided that any such Bonus shall not be payable until such time as the
Executive would have received the Bonus had his employment not terminated).


(e)    Termination for Good Reason. The Executive may terminate his employment
hereunder for “Good Reason” at any time during the Employment Term. For purposes
of the Agreement, “Good Reason” shall mean (i) a material breach of the terms of
this Agreement by the Company, (ii) the Company requiring the Executive to move
his primary place of employment more than thirty-five (35) miles from the then
current place of employment, if such move materially increases his commute, or
(iii) a material diminution of the Executive’s responsibilities, provided that
any of the foregoing is not cured by the Company within twenty (20) days
following receipt of written notice by the Executive to the Company of the
specific nature of the breach. No termination for Good Reason shall be permitted
unless the Company shall have first received written notice from the Executive
describing the basis of such termination for Good Reason. A termination of the
Executive’s employment for Good Reason pursuant to this Section 9(e) shall be
treated for purposes of this Agreement as a termination by the Company without
Cause and the provisions of Section 9(c) relating to the payment of compensation
and benefits shall apply.


(f)    Benefits/Release. In addition to any amounts which may be payable
following a termination of employment pursuant to paragraphs (b)-(e) of this
Section 9, the Executive or his beneficiaries shall be entitled to receive any
benefits that may be provided for under the terms of an employee benefit plan in
which the Executive is participating at the time of termination. Notwithstanding
any other provision of this Agreement to the contrary, the Executive
acknowledges and agrees that any and all payments, other than the payment of any
earned or accrued and unpaid Base Salary, Bonus and Benefits, to which the
Executive is entitled under this Section 9 are conditioned upon and subject to
the Executive’s execution of a general waiver and release, in such reasonable
form as may be prepared by the Company’s attorneys, of all




--------------------------------------------------------------------------------



claims and issues arising under the Employment Agreement or Executive’s
employment with the Company, except for such matters covered by provisions of
this Agreement which expressly survive the termination of this Agreement.


(g)    Except as provided in this Section 9, the Company shall have no further
obligation or liability under this Agreement following a termination of
employment by the Executive.


(h)    Notice of Termination. Any purported termination of employment by the
Company or by the Executive shall be communicated by written notice of
termination to the other party hereto in accordance with Section 14(h) hereof.


10.Restrictive Covenants.
(a)The Executive acknowledges and recognizes the highly competitive nature of
the businesses of the Company and its affiliates, the valuable confidential
business information in such Executive’s possession and the customer goodwill
associated with the ongoing business practice of the Company and its affiliates,
and accordingly agrees as follows:
(i)During the Employment Term and, for a period ending on the expiration of 18
months following the termination of the Executive’s employment (the “Restricted
Period”), the Executive will not, directly or indirectly, anywhere within the
Business Territory (1) engage in any business for the Executive’s own account
that competes with the business of the Company or any of its affiliates that are
engaged in a business similar to the business of the Company (the “Company
Affiliates”), (2) enter the employ of, or render any services to, any person
engaged in any business that competes with the business of the Company or the
Company Affiliates, (3) acquire a financial interest in, or otherwise become
actively involved with, any person engaged in any business that competes with
the business of the Company or the Company Affiliates, directly or indirectly,
as an individual, partner, shareholder, officer, director, principal, agent,
trustee or consultant, or (4) interfere with business relationships (whether
formed before or after the date of this Agreement) between the Company or the
Company Affiliates and customers or suppliers of the Company or the Company
Affiliates. The Company shall promptly respond to any reasonable written
requests of the Executive seeking the Company’s position with respect to any
potentially competitive employment or activity being considered by the Executive
during his Restricted Period.


(ii)Notwithstanding anything to the contrary in this Agreement, the Executive
may directly or indirectly own, solely as a passive investment, securities of
any person engaged in the business of the Company or the Company Affiliates
which are publicly traded on a national or regional stock exchange or on the
over-the-counter market if the Executive (1) is not a controlling person of, or
a member of a group which controls, such person and (2) does not, directly or
indirectly, own one percent (1%) or more of any class of securities of such
person.


(iii)During the Restricted Period, and for an additional six months after the
end of the Restricted Period, the Executive will not, directly or indirectly,
(1) without the written consent of the Company, solicit or encourage any
employee of the Company or the Company Affiliates to leave the employment of the
Company or the Company Affiliates, or (2) without the written consent of the
Company (which shall not be unreasonably withheld), hire any such employee who
has left the employment of the Company or the Company Affiliates (other than as
a result of the termination of such employment by the Company or the Company
Affiliates) within one year after the termination of such employee’s employment
with the Company or the Company Affiliates. Except as set forth below, this
provision shall not apply to any employee of the Company (a) who replies or
responds to a general solicitation or advertisement for employment by Executive
or on Executive's behalf, unless such employee was first solicited by or on
behalf of Executive, or (b) was referred to Executive, directly or indirectly,
by an employment agency, so long as its search was not directed or focused on
such person or the Company. Notwithstanding the foregoing sentence, in no event
shall Executive, directly or indirectly, hire any Senior Company Employee (as
defined below) during the Restricted Period, and for an additional one year
after the end of the Restricted Period. As used herein, a “Senior Company
Employee” means any current employee of the Company, or former employee who has
left the employment of the Company or the Company Affiliates (other than as a
result of the termination of such employment by the Company or the Company
Affiliates) within the preceding 12 months, who: (x) reported directly to
Executive while Executive was employed by the Company; (y) would be a direct
report to Executive at his then current firm; or (z) would be employed as a peer
to Executive at his then current firm.


(iv)During the Restricted Period, the Executive will not, directly or
indirectly, solicit or encourage to cease to work with the Company or the
Company Affiliates any consultant then under contract with the Company or the
Company Affiliates.






--------------------------------------------------------------------------------



(b)It is expressly understood and agreed that although the Executive and the
Company consider the restrictions contained in this Section 10 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against the Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.


11.Confidentiality. The Executive will not at any time (whether during or after
his employment with the Company) disclose or use for his own benefit or purposes
or the benefit or purposes of any other person, firm, partnership, joint
venture, association, corporation or other business organization, entity or
enterprise other than the Company and any Company Affiliate, any trade secrets,
information, data, or other confidential information relating to customers,
development programs, costs, marketing, trading, investment, sales activities,
promotion, credit and financial data, manufacturing processes, financing
methods, plans, or the business and affairs of the Company generally, or of any
subsidiary or affiliate of the Company, provided that the foregoing shall not
apply to information which is generally known to the industry or the public
other than as a result of the Executive’s breach of this covenant. The Executive
agrees that upon termination of his employment with the Company for any reason,
he will return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, in any
way relating to the business of the Company and its affiliates, except that he
may retain personal notes, notebooks and diaries. The Executive further agrees
that he will not retain or use for his account at any time any trade names,
trademark or other proprietary business designation used or owned in connection
with the business of the Company or any Company Affiliate.


12.Specific Performance. The Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 10 or Section 11 would be inadequate and, in recognition
of this fact, the Executive agrees that, in the event of such a breach or
threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to obtain equitable relief in the form of
specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available.


13.Independence, Severability and Non-Exclusivity. Each of the rights and
remedies set forth in this Agreement shall be independent of the others and
shall be severally enforceable and all of such rights and remedies shall be in
addition to and not in lieu of any other rights and remedies available to the
Company or its affiliates under the law or in equity. If any of the provisions
contained in this Agreement, including without limitation, the rights and
remedies enumerated herein, is hereafter construed to be invalid or
unenforceable, the same shall not affect the remainder of the covenant or
covenants, or rights or remedies, which shall be given full effect without
regard to the invalid portions.


14.Miscellaneous.
(a)Governing Law and Exclusive Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of Florida without regard
to its conflicts of law doctrine. The parties agree that any disputes between
them may be heard only in the state or federal courts in the State of Florida,
and the parties hereby consent to venue and jurisdiction in those courts.


(b)Entire Agreement/Amendments. This Agreement contains the entire understanding
of the parties with respect to the employment of the Executive by the Company.
There are no restrictions, agreements, promises, warranties, covenants or
undertakings between the parties with respect to the subject matter herein other
than those expressly set forth herein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.


(c)No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.


(d)Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.






--------------------------------------------------------------------------------



(e)Assignment. This Agreement shall not be assignable by the Executive. This
Agreement may be assigned by the Company to a company which is a successor in
interest to substantially all of the business operations of the Company or to
the financial institution(s) providing the Company’s senior credit facility.
Such assignment shall become effective when the Company notifies the Executive
of such assignment or at such later date as may be specified in such notice.
Upon such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such successor company, provided that any
assignee expressly assumes the obligations, rights and privileges of this
Agreement.


(f)No Mitigation. The Executive shall not be required to mitigate the amount of
any payment provided for pursuant to this Agreement by seeking other employment
and, to the extent that the Executive obtains or undertakes other employment,
the payment will not be reduced by the earnings of the Executive from the other
employment.


(g)Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.


(h)Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, in the
case of the Executive, to the Executive’s address on file with the Company; all
notices to the Company shall be directed to the attention of the Chief Executive
Officer. Either party may furnish an alternative notice address to the other in
writing in accordance herewith, except that notice of change of address shall be
effective only upon receipt.


(i)Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.


(j)Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.


(k)Section 409A.


(i)For purposes of this Agreement, “Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended, and the Treasury Regulations
promulgated thereunder (and such other Treasury or Internal Revenue Service
guidance) as in effect from time to time.   The parties intend that any amounts
payable hereunder that could constitute “deferred compensation” within the
meaning of Section 409A will comply with Section 409A, and this Agreement shall
be administered, interpreted and construed in a manner that does not result in
the imposition of additional taxes, penalties or interest under Section 409A. 
In this regard, the provisions of this Section 14(k) shall only apply if, and to
the extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Section 409A. Notwithstanding the foregoing, the Company does not
guarantee any particular tax effect, and Executive shall be solely responsible
and liable for the satisfaction of all taxes, penalties and interest that may be
imposed on or for the account of the Executive in connection with this Agreement
(including any taxes, penalties and interest under Section 409A), and neither
the Company nor any affiliate shall have any obligation to indemnify or
otherwise hold the Executive (or any beneficiary) harmless from any or all of
such taxes, penalties or interest.  With respect to the time of payments of any
amounts under this Agreement that are “deferred compensation” subject to
Section 409A, references in this Agreement to “termination of employment” (and
substantially similar phrases) shall mean “separation from service” within the
meaning of Section 409A.  For purposes of Section 409A, each of the payments
that may be made under this Agreement are designated as separate payments.


(ii)Notwithstanding anything in this Agreement to the contrary, if the Executive
is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code and is not “disabled” within the meaning of Section 409A(a)(2)(C) of the
Code, no payments under this Agreement that are “deferred compensation” subject
to Section 409A shall be made to the Executive prior to the date that is six
months after the date of the Executive’s “separation from service” (as defined
in Section 409A) or, if earlier, the Executive’s date of death.  Following any
applicable six month delay, all such delayed payments will be paid in a single
lump sum on the earliest date permitted under Section 409A that is also a
business day.


(iii) In addition, for a period of six months following the date of separation
from service, to the extent that the Company reasonably determines that any of
the benefit plan coverages as described in Section 9(c)(iii) are “deferred
compensation” and may not be exempt from U.S. federal income tax, the Executive
shall in advance pay to the Company an amount equal to the stated taxable cost
of such coverages for six months (and at the end of such six-month period, the
Executive shall be entitled to receive from the Company a reimbursement of the
amounts paid by the Executive for such coverages), and any payments, benefits or
reimbursements paid or provided to the Executive under Section 9(c)(iii) of this




--------------------------------------------------------------------------------



Agreement shall be paid or provided as promptly as practicable, and in all
events not later than the last day of the third taxable year following the
taxable year in which the Executive’s separation from service occurs.


(iv)For the avoidance of doubt, it is intended that any indemnification payment
or expense reimbursement made hereunder shall be exempt from Section 409A.   
Notwithstanding the foregoing, if any indemnification payment or expense
reimbursement made hereunder shall be determined to be “deferred compensation”
within the meaning of Section 409A, then (i) the amount of the indemnification
payment or expense reimbursement during one taxable year shall not affect the
amount of the indemnification payments or expense reimbursement during any other
taxable year, (ii) the indemnification payments or expense reimbursement shall
be made on or before the last day of the Executive’s taxable year following the
year in which the expense was incurred, and (iii) the right to indemnification
payments or expense reimbursement hereunder shall not be subject to liquidation
or exchange for another benefit.










[Remainder of Page Left Blank]






--------------------------------------------------------------------------------

EXHIBIT 10.40

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


EXECUTIVE






                        
/s/ Kevin O'Meara
 
Name: Kevin O'Meara







                        
INTERLINE BRANDS, INC.
 
 
 
/s/ Kenneth D. Sweder
 
Name: Kenneth D. Sweder
 
Title: President and COO
 







